Exhibit 10.1


Fiscal Year 2019 Long-Term Incentive Awards for Pier 1 Imports, Inc.
Named Executive Officers
June 29, 2018


Named Executive Officer
 
Time-Based Restricted Stock*
 
Performance-Based Restricted Stock
(EPS as adjusted)*
 
Alasdair B. James
President and Chief Executive Officer
 
250,000
500,000
 
Nancy A. Walsh
Executive Vice President and Chief
Financial Officer
 
104,545
209,090
 
Michael R. Benkel
Executive Vice President, Global
Supply Chain
 
49,090
98,182
 
Bhargav J. Shah
Senior Vice President, Chief
Information Officer
 
57,954
115,910
 
Darla D. Ramirez
Principal Accounting Officer and
Vice President – Controller of Pier 1 Imports, Inc.’s
Operating Subsidiaries
 
22,500
15,000



*All equity awards were granted effective June 29, 2018 under the Pier 1
Imports, Inc. 2015 Stock Incentive Plan, as amended. The Performance-Based (EPS
as adjusted) restricted stock award is shown at maximum performance.